DAIRY PRODUCTS — PRICE SCHEDULES Each processor, wholesaler or distributor of dairy products is required to name the counties in which they sell or offer dairy products for sale. It is not permissible for a processor, wholesaler or distributor of dairy products to file a price schedule stating that it covers "all counties" unless the processor, wholesaler or distributor is actually doing business in all of the 77 counties of the State of Oklahoma.  The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "Is each processor, wholesaler or distributor of dairy products required to name the counties in which they sell or offer dairy products for sale or is it permissible to file a price schedule and state on the face of the schedule that it covers 'all counties' without naming the counties where the dairy products are actually offered for sale?" Title 2 O.S. 419.2A [2-419.2A] (1971) provides: "Within ten days of the effective date of this act, or within ten days of the commencement of business, whichever is later, every wholesaler, processor or distributor shall file with the Department upon forms provided by it a schedule of prices for each county in which he sells or offers dairy products for sale. . . ." It is clear that the Legislature intended that every processor, wholesaler or distributor of dairy products file a price schedule which reflects the price in each county in which he sells or offers dairy products for sale. It is inconsistent with the legislative intent to permit a processor, wholesaler or distributor to file a price schedule for "all counties".  Where county prices are identical, counties may be grouped and named on one price schedule as having the same price. No price schedule should be accepted by the Department of Agriculture if the schedule uses a catch-all phrase such as " for all counties" or "statewide" unless the processor, wholesaler or distributor is actually doing business in all of the 77 counties of the State of Oklahoma.  It is, therefore, the opinion of the Attorney General that your question must be answered as follows: Each processor, wholesaler or distributor of dairy products is required to name the counties in which they sell or offer dairy products for sale. It is not permissible for a processor, wholesaler or distributor of dairy products to file a price schedule stating that it covers "all counties" unless the processor, wholesaler or distributor is actually doing business in all of the 77 counties of the State of Oklahoma.  (Michael Cauthron)